Citation Nr: 0311094	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, with peripheral neuropathy, and a cardiovascular 
disorder, claimed to have been incurred or aggravated as a 
result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from October 1950 to 
July 1954.  

This appeal arises from an August 1996 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Columbia, South Carolina.  A notice of disagreement 
with that decision was received in February 1997, and a 
statement of the case was issued in March 1997.  The veteran 
perfected his appeal in April 1997.  In April 1999, the 
veteran appeared at a hearing conducted by the undersigned at 
the RO, and in November 1999, the matter was remanded to the 
RO by the Board of Veterans' Appeals (Board) for additional 
development.  It was subsequently returned to the Board in 
January 2003.  


REMAND

The record in this case shows that upon receipt of the 
veteran's appeal at the Board in January 2003, the Board 
commenced additional development of the record pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(s) (2002).  The 
development that was undertaken by the Board was completed, 
but the regulation authorizing the Board to undertake 
development was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
___F.3d___, Nos. 02-7304, -7305, 7316 (Fed. Cir. May 1, 
2003).  In view of the Federal Circuit Court's opinion, the 
case must be remanded to the RO for the following:  

The RO should re-adjudicate the veteran's claim on 
appeal in light of the evidence received subsequent 
to the October 2002 supplemental statement of the 
case and accomplish any additional action 
considered necessary to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), for 
compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002)).  If the decision remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case and given an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




